SUPREME COURT OF THE STATE OF NEW YORK
             Appellate Division, Fourth Judicial Department

867
CA 12-00446
PRESENT: SCUDDER, P.J., SMITH, CENTRA, FAHEY, AND PERADOTTO, JJ.


THE PEOPLE OF THE STATE OF NEW YORK, BY ERIC
SCHNEIDERMAN, ATTORNEY GENERAL OF THE STATE OF
NEW YORK, PLAINTIFF-APPELLANT,

                     V                                             ORDER

FRISCO MARKETING OF NY LLC, DOING BUSINESS AS
SMARTBUY AND SMARTBUY COMPUTERS AND ELECTRONICS,
ET AL., DEFENDANTS,
AND WILLIAM COLLINS, INDIVIDUALLY AND AS AN
OFFICER AND/OR DIRECTOR OF ROME FINANCE CO., INC.,
ROME FINANCE CO. (GA), LLC AND BRITLEE, INC.,
DOING BUSINESS AS MILITARY ZONE AND SMARTBUY,
DEFENDANT-RESPONDENT.


ERIC T. SCHNEIDERMAN, ATTORNEY GENERAL, ALBANY (ZAINAB A. CHAUDHRY OF
COUNSEL), FOR PLAINTIFF-APPELLANT.

CONBOY, MCKAY, BACHMAN & KENDALL, LLP, WATERTOWN (STEPHEN W. GEBO OF
COUNSEL), FOR DEFENDANT-RESPONDENT.


     Appeal from an order of the Supreme Court, Jefferson County (Hugh
A. Gilbert, J.), dated May 6, 2011. The order, insofar as appealed
from, granted the motion of defendant William Collins to dismiss the
complaint and dismissed the complaint against him.

     It is hereby ORDERED that the order insofar as appealed from is
unanimously reversed on the law without costs, the motion is denied
and the complaint is reinstated against defendant William Collins,
individually and in his corporate capacity (see People v Frisco Mktg.
of NY LLC, 93 AD3d 1352).




Entered:   September 28, 2012                    Frances E. Cafarell
                                                 Clerk of the Court